- Prepared by EDGARX.com Rio Tinto plc 6 St James’s Square London SW1Y 4AD United Kingdom 12 May US Securities and Exchange Commission treet, N.E. Washington, DC 20549 United States Subject: Notice of disclosure filed in Exchange Act Annual Report under Section219 of the Iran Threat Reduction and Syrian Human Rights Act of 2012 and Section 13(r) of the Exchange Act Dear Sirs: Pursuant to Section 219 of the Iran Threat Reduction and Syrian Human Rights Act of 2012 and Section 13(r) of the Securities Exchange Act of 1934, as amended, notice is hereby provided that Rio Tinto plc has made disclosure pursuant to those provisions in its report on Form 6-K, which was filed with the Securities and Exchange Commission on 12 May Respectfully, /s/ Steve Allen Steve Allen Company Secretary
